             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:17-cr-00082-MR-WCM-8


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
KEVIN DEAN SWAYNEY,             )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s Motion for

Early Termination of Probation. [Doc. 270]. The Defendant’s supervising

probation officer does not oppose the Defendant’s request. According to the

Defendant’s motion, counsel for the Government takes no position on the

Defendant’s request.

     In order to terminate a defendant’s term of probation, the Court must

be “satisfied that such action is warranted by the conduct of the defendant

and the interest of justice.”   18 U.S.C. § 3564(c). Upon review of the

Defendant’s motion, the Court is satisfied that the early termination of the

Defendant’s probation is warranted.




    Case 1:17-cr-00082-MR-WCM Document 271 Filed 05/20/20 Page 1 of 2
     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Motion [Doc. 270] is GRANTED, and the Defendant’s term of probation in

the above-referenced action is hereby terminated.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, counsel for the Defendant, and the

United States Probation Office.

     IT IS SO ORDERED.
                              Signed: May 20, 2020




                                        2



    Case 1:17-cr-00082-MR-WCM Document 271 Filed 05/20/20 Page 2 of 2
